DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the gamma variant in the reply filed on August 2, 2022 is acknowledged.  The traversal is on the ground(s) that all claims can be searched and examined without serious burden.  This is not found persuasive because search and examination of all of the recited SARS-CoV-2 variant species as well as sub-species would require serious burden on the examiner if the restriction/election is not required.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-25 are currently pending in the instant application. Claims 11, 14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1-10, 12-13, 15-16, and 18-25 are under examination on the merits in the instant case.

Drawings
It is noted that applicant electronically filed drawings on December 28, 2021, wherein almost all drawings are color drawings. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to for failing to comply with sequence rules set forth in 37 CFR 1.821 - 1.825. See the guidelines set forth hereinbelow. Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiency – Nucleotide sequences appearing in the specification, see page 89, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 17/115,968 and 63/158,726, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. It is noted that the ‘968 application does not describe the instantly claimed method of “ameliorating, minimizing, reversing, or preventing persistent SARS-CoV-2 viral infection” and “infection-derived mortality or lethality”, nor the application describe the method performed “in a tumor-bearing subject” and “in an immune-compromised or immunodeficient subject”. Further, both the ‘968 and ‘726 applications are completely silent pertaining to applicant’s elected species of P.1 (gamma) variant of the SARS-CoV-2 virus. 
Accordingly, the earliest effective filing date for claims 1-10, 12-13, 15-16, and 18-25 is granted only insofar as the filing date of Application No. 63/210,869 filed on June 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “(AIDS-related and non-AIDS related).” It is unclear whether the parenthetical recitation is part of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-13, 15-16, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to treating or preventing SARS-CoV-2 variant infection including a gamma (P.1) variant in a subject comprising administering a “nucleic acid molecule” comprising “a double-stranded section of less than 19 base pairs” that induces type I interferon production, wherein “the subject suffers from long COVID.”
The instant specification at best describes the required structure-function correlation for “SLR14” that prolongs the survival of P.1 variant-infected mice, wherein “SLR14” induces production of IFN- and IFN-. See pages 102 and 106 of the specification.
The specification discloses that “SLR14” is an RNA oligonucleotide of 5’-pppGGAUCGAUCGAUCGUUCGCGAUCGAUCGAUCC-3’ (see page 89) and that type I IFNs include “for example IFN-, IFN-, IFN-, IFN-, IFN-, IFN-, IFN-, and IFN-.” (see page 59).
The single “nucleic acid molecule” species of SLR14 that is of a specific nucleotide sequence inducing IFN- and IFN- as disclosed in the specification is not a representative number of substantially different structural variations within the claimed genus of nucleic acids having the required function of treating or preventing any SARS-CoV-2 variant infection including applicant’s elected gamma (P.1) variant by inducing production of any type I IFN in view of the art-recognized knowledge that SARS-CoV-2 variants do possess interferon resistance. See for instance page 105 of the specification disclosing the following: “Emerging evidence suggests that several SARS-CoV-2 variants have acquired mutations that confer elevated resistance to IFN-I treatment in cell culture.” (emphasis added). Indeed, a post-filing reference by Guo et al. (PNAS, 2022, 119:32, e2203760119) corroborates the aforementioned disclosure in the specification such that “SARS-CoV-2 is evolving to resist diverse antiviral IFNs during the course of the COVID-19 pandemic.” (emphasis added). See page 5. Guo further reports that different IFN subtypes have different levels of antiviral effects against SARS-CoV-2 such as “the high potency of IFN5 and low potency of IFN6 against an isolate of SARS-CoV-2” thus “diverse IFNs may have evolved to restrict distinct virus families”. See page 6. Hence, it was not known in the prior art that induction of any subtype of type I IFN can treat all or any variants of SARS-CoV-2, which was expressly acknowledged by the instant co-inventors to “confer elevated resistance to IFN-I treatment” and was corroborated by Guo’s post-filing reference reporting that “SARS-CoV-2 is evolving to resist diverse antiviral IFNs.”
In addition, the in vivo examples performed in mice as disclosed in the specification do not represent the claimed method of treating/preventing SARS-CoV-2 infection in a subject who “suffers from long COVID” as encompassed and required in the instant case, because there is no art-recognized evidence/knowledge that the mice used in the examples are an art-recognized animal model of a subject suffering from “long COVID”, which is defined as “the condition characterized by long-term sequelae-persisting after the typical convalescence period-of coronavirus disease 2019 (COVD-19)” for instance a subject “who tested positive for SARS-CoV-2 experienced one or more symptoms for longer than 12 weeks.” See page 27 of the specification. In fact, the state of the relevant knowledge pertaining to patients suffering from “long COVID” (LC) was nascent as of the effective filing date granted in the instant case as evidenced by the fact that the underlying pathophysiological of LC remained “poorly understood” even after the effective filing date granted in the instant case. See page 210 of Phetsouphanh et al. (Nature Immunology, 2022, 23:210-216). Further, it was later reported that
LC patients showed “elevated expression of type I IFN (IFN-) and type III IFN (IFN-1) that remained persistently high at 8 months after infection.” (emphasis added). See page 210 and Figure 2a of Phetsouphanh et al. Interestingly, it was also later reported in the art that “production of neutralizing autoantibodies to type I interferons” may contribute to long COVID as disclosed by Brodin et al. (Nature Medicine, 2022, 28:879-889), who thus reported a future plan to “look for the presence of neutralizing autoantibodies to type I interferons in patients with long COVID.” (emphasis added). See page 880. Taken together, the required nexus between type I IFN production and treatment of long COVID was not known in the relevant art. Rather, inducing type I IFN production was not deemed therapeutic for a long COVID patient, who has “elevated expression of type I IFN” and has “neutralizing autoantibodies to type I interferons” as reported by the post-filing references by Phetsouphanh et al. and Brodin et al.
Furthermore, the single species of SLR14 does not have a “linker” that is “free of a nucleoside”, nor does the single RNA species have a “3’-overhang” comprising “one, two, or three non-base pairing nucleotides.” Note that the mere appearance of words in the specification or in original claims is not sufficient to comply with the written description requirement. 
“The appearance of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
Since SLR14 is the one and only disclosed species tested against some SARS-CoV-2 variants in the instant specification, which does not show or adequately describe the required function of “preventing” SARS-CoV-2 infection or treating infection caused by any and all SARS-CoV-2 variants, one of ordinary skill in the art would not have reasonably expected the required function by other structural variants, especially in light of the unpredictable/nascent nature of the claimed subject matter as evidenced by the instant specification (see page 105) and Guo (2022), Phetsouphanh (2022), and Brodin (2022) as noted above. Note that it is well settled that the “use of later publications as evidence of the state of art existing on the filing date of an application” is permissible. In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). 
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed…Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). (emphasis added).
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 19-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Cell Host & Microbe, 2020, 27:870-878) in view of Pyle et al. (US 2016/0046943 A1, applicant’s citation).
Park teaches that SARS-CoV-2 infection can be treated by “the use of synthetic PRR agonists to increase the induction of IFN response”, wherein the synthetic PRR agonists include “a double-stranded RNA that can active RLRs” (“RIG-I-like receptors”). See pages 870 and 876.
Park reports that “IFN-I may be effective as a prophylactic agent or an early treatment option for SARS-CoV-2.” See page 874.
Park does not teach the double-stranded RNA activating RLR is a hairpin structure-forming dsRNA of less than 19 bps.
Pyle teaches use of a double-stranded RNA as an activator of PRR including RLR, wherein the double-stranded RNA forms a hairpin structure with a 14-bp duplex region and functions to induce IFN-alpha production. See paragraphs 0029, 0031, 0094; claims 12-19. 
Pyle teaches that the double-stranded RNA can comprise 2’-chemical modified nucleotides and is also useful for treating a subject having breast cancer and immunodeficiencies. See paragraphs 0116-0117, 0219-0225, 0229-0231, 0233-0234; claims 23-35.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice treatment of SARS-CoV-2 infection by using “synthetic PRR agonists to increase the induction of IFN response” as suggested by Park by utilizing Pyle’s double-stranded RNA that induces type I IFN response. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because one of ordinary skill in the relevant art would have reasonably recognized that Pyle’s double-stranded RNA, which activates PRR including RLR and induces type I IFN, qualifies as Park’s suggested therapeutic agent that is “a double-stranded RNA that can active RLRs”, which is a synthetic PRR agonist that provides “induction of IFN response”, wherein type I IFN was deemed “effective as a prophylactic agent or an early treatment option for SARS-CoV-2.” Further, since Pyle’s synthetic double-stranded RNA that activates RLRs and induces type I IFN was also taught to be useful for treating a subject having breast cancer or immunodeficiencies, one of ordinary skill in the art would have reasonably deemed that Pyle’s RNA is useful for treating such subject thus would have administered Pyle’s double-stranded RNA to a SARS-CoV-2-infected subject having breast cancer or immunodeficiencies so as to not only treat the viral infection but also treat cancer and immunodeficiencies. Since the active method step of administering a hairpin double-stranded RNA of 14-bp duplex of Pyle to a subject infected with SARS-CoV-2, wherein the RNA induces type I IFN response/production that is deemed suitable as “an early treatment option for SARS-CoV-2” is patentably indistinguishable from the active method step recited in the instant claims, it necessarily follows that the active treatment method step rendered obvious in the instant rejection would inherently result in the amelioration/treatment of at least one of art-recognized complications/symptoms of SARS-CoV-2 infection as recited in claims 7-8, absent objective evidence to the contrary.
Accordingly, claims 1-8, 19-20, and 23-25 taken as a whole would have been prima facie obvious before the effective filing date.

Claims 1-8, 19-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pyle et al. (US 2016/0046943 A1, applicant’s citation) in view of Wang et al. (Cell Host & Microbe, 2020, 28:455-464). 
Pyle teaches a method of treating a subject having a viral infection that is “an upper respiratory tract infection caused by viruses”, “cancer” including “breast cancer”, or “immunodeficiencies” such as “AIDS” comprising administering a hairpin-loop forming RNA comprising a duplex region of shorter than 19-bps, wherein the RNA can comprise 2’-modified nucleotides and induces type I interferon (e.g., IFN-alpha) production in a cell of the subject. See paragraphs 0116-0117, 0219-0225, 0229-0231, 0233-0234; Figure 12. See also claims 23-24 and 35 copied below, wherein underline has been added for emphasis.

    PNG
    media_image2.png
    129
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    88
    473
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    106
    474
    media_image4.png
    Greyscale

Pyle does not specify that the “viral infection” that is “an upper respiratory tract infection” is caused by SARS-CoV-2. 
Wang teaches that SARS-CoV-2 infection can be treated by early IFN-2b therapy “within the first 5 days of hospitalization”, wherein “among severe to critical COVID-19 patients, early treatment with IFN-2b was associated with reduced in-hospital mortality”. See pages 457 and 462; Figures 2A-2B. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply Pyle’s treatment method to a subject having SARS-CoV-2 infection, wherein the subject also has cancer or immunodeficiencies. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to not only provide “early treatment” for SARS-CoV-2 infection but also treat cancer such as breast cancer and immunodeficiencies such as AIDS by a single, common means of inducing production of type I IFN including IFN-2b, because Pyle’s hairpin-forming dsRNA was expressly disclosed as being a therapeutic agent that treats an upper respiratory tract viral infection, various cancer types including breast cancer, and immunodeficiencies “in a subject in need thereof by inducing type I interferon production in a cell of the subject,” and because “early IFN-2b therapy” to a subject having SARS-CoV-2 infection was demonstrated to provide “reduced in-hospital mortality” as reported by Wang. 
Accordingly, claims 1-8, 19-20, and 23-25 taken as a whole would have been prima facie obvious before the effective filing date.

Claims 9-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pyle et al. (US 2016/0046943 A1, applicant’s citation) and Wang et al. (Cell Host & Microbe, 2020, 28:455-464) as applied to claims 1-3 above, and further in view of Faria et al. (Science, published online on April 14, 2021, 372:815-821).
It is noted that claims 9-10, 12-13, and 15-16 depend from one of claims 1-3.
The teachings of Pyle and Wang are described above thus will not be repeated herein.
Neither Pyle nor Wang teaches treatment of infection by the “P.1 (Gamma)” variant of SARS-CoV-2.
Faria teaches that the P.1 lineage is “a new SARS-CoV-2 lineage of concern” carrying “a distinctive constellation of mutations” with “an increase in transmissibility”. See pages 815.
It would have been obvious to one of ordinary skill in the art before the effective filing date to administer Pyle’s dsRNA administration method to a person infected with the P.1 lineage of SARS-CoV-2. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide “early IFN-2b therapy” to a person infected with the “new SARS-CoV-2 lineage of concern”, thereby reducing “in-hospital mortality”, because one of ordinary skill in the relevant art would have reasonably recognized that early treatment of a person infected with the new P.1 lineage of SARS-CoV-2 with IFN-2b therapy would help reduce the viral infection symptoms, and because one of ordinary skill in the relevant art would also have reasonably recognized the usability of Pyle’s dsRNA in the treatment of SARS-CoV-2 P.1 (Gamma) variant infection in view of the fact that Pyle’s dsRNA induces type I IFN in a person in need of treatment for a viral infection including an upper respiratory tract infection. One of ordinary skill in the art would also have practiced Pyle’s hairpin-forming dsRNA administration method to a person who is infected with SARS-CoV-2 P.1 (Gamma) variant and also suffers from cancer or immunodeficiencies with a reasonable expectation of success, because Pyle’s dsRNA was expressly disclosed as being a therapeutic agent that treats an upper respiratory tract viral infection, various cancer types including breast cancer, and immunodeficiencies “in a subject in need thereof by inducing type I interferon production in a cell of the subject”.
Accordingly, claims 9-10, 12-13, and 15-16 taken as a whole would have been prima facie obvious before the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 19-20, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-35 of copending Application No. 17/002,252 in view of Park et al. (Cell Host & Microbe, 2020, 27:870-878).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘252 claims drawn to a method of treating a viral infection, a cancer, an autoimmune disease, and a respiratory disorder comprising administering a double-stranded nucleic acid molecule that induces type I interferon production. As an initial matter, it is noted that the active agent, the double-stranded nucleic acid molecule, administered in the ‘252 claims and that administered in the instant claims are identical or overlap in structure/function. It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ‘252 claims to a person infected with SARS-CoV-2 because Park taught (see pages 870 and 876) that SARS-CoV-2 infection can be treated by “the use of synthetic PRR agonists to increase the induction of IFN response”, wherein the synthetic PRR agonists include “a double-stranded RNA that can active RLRs” (“RIG-I-like receptors”), wherein it would have been prima facie obvious that the nucleic acid molecule administered in the ‘252 claims satisfies the structural/functional features of the RNA activating RLRs and IFN response for SARS-CoV-2 infection treatment as suggested by Park. As such, one of ordinary skill in the art would have readily recognized that the ‘252 claims that administers a nucleic acid molecule that induces IFN response for treating a subject having a viral infection, a cancer, an autoimmune disease, and a respiratory disorder are applicable to treatment of SARS-CoV-2 infection. 

Claims 9-10, 12-13, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-35 of copending Application No. 17/002,252 in view of Park et al. (Cell Host & Microbe, 2020, 27:870-878) and Faria et al. (Science, published online on April 14, 2021, 372:815-821).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘252 claims, because it would have been obvious to one of ordinary skill in the art that the methods of the ‘252 claims that induce type I IFN response in a subject in need thereof would be useful for treating a person infected with P.1 variant of SARS-CoV-2, because induction of type I IFN response by a dsRNA was suggested to be useful for treating SARS-CoV-2 infection as taught by Park, and because P.1 variant is a species of SARS-CoV-2 as taught by Faria. 

Claims 1, 4, 7-8, and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-30 of copending Application No. 17/115,968 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘275 claims drawn to a method of treating SARS-CoV-2 infection comprising administering a hairpin-loop structure forming nucleic acid molecule.

Claims 1-8 and 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-39 of copending Application No. 17/225,594 in view of Park et al. (Cell Host & Microbe, 2020, 27:870-878).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘594 claims drawn to a method that induces a type I interferon response in a cell of a subject suffering from a viral infection, a cancer, or an autoimmune disease. As an initial matter, it is noted that the active agent, the double-stranded RNA molecule, administered in the ‘594 claims and that administered in the instant claims overlap in structure/function. It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ‘594 claims to a person infected with SARS-CoV-2 because Park taught (see pages 870 and 876) that SARS-CoV-2 infection can be treated by “the use of synthetic PRR agonists to increase the induction of IFN response”, wherein the synthetic PRR agonists include “a double-stranded RNA that can active RLRs” (“RIG-I-like receptors”), wherein it would have been prima facie obvious that the RNA molecule administered in the ‘594 claims satisfies the structural/functional features of the RNA activating RLRs and IFN response for SARS-CoV-2 infection treatment as suggested by Park. As such, one of ordinary skill in the art would have readily recognized that the ‘594 claims that administers an RNA molecule that induces IFN response for treating a subject having a viral infection, a cancer, an autoimmune disease, and a respiratory disorder are applicable to treatment of SARS-CoV-2 infection. 

Claims 9-10, 12-13, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-39 of copending Application No. 17/225,594 in view of Park et al. (Cell Host & Microbe, 2020, 27:870-878) and Faria et al. (Science, published online on April 14, 2021, 372:815-821).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘594 claims, because it would have been obvious to one of ordinary skill in the art that the methods of the ‘594 claims that induce type I IFN response in a subject in need thereof would be useful for treating a person infected with P.1 variant of SARS-CoV-2, because induction of type I IFN response by a dsRNA was suggested to be useful for treating SARS-CoV-2 infection as taught by Park, and because P.1 variant is a species of SARS-CoV-2 as taught by Faria. 

Claims 1-10, 12-13, 15-16, and 18-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-30 of copending Application No. 17/709,275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘275 claims drawn to a method of treating severe SARS-CoV-2 infection comprising administering a hairpin-loop structure forming nucleic acid molecule to a tumor-bearing subject or an immune-compromised subject, wherein the SARS-CoV-2 infection is caused by P.1 (Gamma) variant.

Claims 1-10, 12-13, 15-16, and 18-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-17 of copending Application No. 17/709,282 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the species claims of the ‘282 claims that administers a specific RNA molecule that forms a hairpin loop structure to a tumor-bearing subject or an immune-compromised subject for treating severe SARS-CoV-2 infection caused by P.1 (Gamma) variant.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635